DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 10/25/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with attorney Chet J. Bonner on 12/9/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend the claims according to the attached claims amendment. 
Allowable Subject Matter
Claims 1-16, 23-24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Smith (US 4,316,555). Regarding claims 1, 14 and 23, Smith discloses a dispensing system (fig.3), comprising: a housing (101); a reservoir (165) attached to the housing (via 132 and 113), a pump (130) having a pump chamber (chamber between 141 and 145); an outlet nozzle (147) in fluid communication with the pump chamber; the reservoir being in fluid communication with the pump chamber (via .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                             

/Vishal Pancholi/Primary Examiner, Art Unit 3754